Title: From James Madison to James K. Paulding, 23 July 1818
From: Madison, James
To: Paulding, James K.


Dear Sir
Montpellier July 23. 1818
I return your copy of Gideons Edition of the Federalist, with the memorandum requested in your note of the 16. I shall take pleasure in adding any other circumstances which you may wish to know, & I may be able to communicate.
Mrs. M. & myself feel very sensibly the kind expressions in which you refer to the late visit with which you favored us, & will always be happy in repetitions of the occasion which led to them. Friendly respects
James Madison
  
[Enclosure]
Montpellier. July 24. 1818.
The following memorandum complies with Mr. Paulding’s request of the 16th. instant.
The papers under the Title of “Federalist,” and signature of “Publius” were written by A. H. J. M. & J. J. in the latter part of the year 1787—& the former part of the year 1788. The immediate object of them was to vindicate & recommend the new Constitution to the State of N. Y. whose ratification of the instrument, was doubtful as well as important. The undertaking was proposed by A. H. (who had probably consulted with Mr. Jay & others) to J. M. who agreed to take a part in it. The papers were originally addressed to the people of N. Y. under the signature of a “Citizen of N. Y.” This was changed for that of “Publius” the first name of Valerius Publicola. A reason for the change was that one of the writers was not a Citizen of that State; another that the publication had diffused itself among most of the other States. The papers were first publishd. at N. Y. in a Newspaper printed by Francis Childs, at the rate during great part of the time at least of four numbers a week; and notwithstanding this exertion, they were not compleated till a large proportion of the States had decided on the Constitution. They were edited as soon as possible in two small vols. the preface to the 1st. vol: drawn up by Mr. H. bearing date N. York Mar. 1788. In a publication at N. Y. in 1810, entitled “the Works of A. H.” is comprized an Edition of the Fedlist. in which the names of the writers are erroneously prefixed to a number of the papers. These errors are corrected in this Edition by Jacob Gideon Jr. wch. assigns to the several authors of the papers their respective shares in them.
J. M.
